ORDER
Lawrence W. Terry appeals the denial of his Rule 24.035 motion in which he sought relief from his conviction of the class D felony of failure to pay child support, entered pursuant to a guilty plea entered on April 14, 1997. We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no precedential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*904The judgment of the trial court is affirmed in accordance with Rule 84.16(b).